Title: [Diary entry: 21 January 1788]
From: Washington, George
To: 

Monday 21st. Thermometer at 28 in the Morning—38 at Noon And 36 at Night. In the Morning the wind was at No. West. Afterwards it shifted to the So. Ward & became calm & lowered a little in the evening. Rid to the Ferry, French’s, Dogue run, & Muddy hole Plantations. The Women of the first were at wk. in the new grd. The Men were set to getting Rails. At Frenchs—two Men were cutting Trunnels for Fences and the Women were carrying Rails from the Swamp side to the division fence between the two Plantations. At Dogue run, The Men were cutting & Mauling of Rails—the Women at the New ground at the home House. At Muddy hole 2 Men were cuttg. & mauling—1 Carting and the Women at the New ground. From the Neck eight Women were also at this place grubbing.